Citation Nr: 0031863	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  91-51 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from October 1976 to 
September 1980.

This appeal arises from a February 1991, Department of 
Veterans Affairs Regional Office (VARO), San Juan, Puerto 
Rico rating decision which, in pertinent part, denied the 
appellant entitlement to service connection for a nervous 
disorder.

The Board remanded the appellant's claim for further 
development in a January 1993 decision, and again in an April 
1997 decision with specific regard to his claim for service 
connection for an acquired psychiatric disorder.  In the 
April 1997 remand, the Board requested that the appellant be 
examined by a Board of 2 VA psychiatrists who had not been 
involved in his treatment; that all necessary special studies 
or tests, to include psychological testing and evaluation be 
accomplished; that the claims file and a copy of the remand 
be made available to the examiners; and that the examiners 
answer the following questions: (1) Does the veteran suffer 
from an acquired psychiatric disorder or disorders, and, if 
so what are the diagnoses; (2) What is the relationship 
between any acquired psychiatric disorder present and the 
anxiety reported within a few months of the veteran's 
separation from service; and (3) What is the probable date of 
onset of an acquired psychiatric disorder?  The Board 
requested that the reasoning which formed the basis of these 
opinions be set forth.  

However, the Board observes that the subsequent July 1998 VA 
examination by 2 psychiatrists did not include a review of 
the appellant's claims file.  It also appears that, although 
several examinations were performed, neither complied with 
the remand instructions of the Board.  The first examinations 
relied upon history provided by the appellant without review 
of his claims folder, and none of the examinations included 
responses to the questions posed by the Board in its remand.  
In the most recent examination report of November 1998, the 
examiner indicated that the appellant had suffered from a 
psychiatric disorder since 1977 after a "severe vehicular 
accident" during which he suffered "severe head trauma with 
a concussion" but did not indicate from where this 
information was obtained, and specifically noted that it was 
difficult to determine at which point each symptom occurred 
as the result of the appellant being a poor historian.  

The Board notes that, although the appellant's service 
medical records were associated with his claims file for a 
period of time and have been reviewed by the Board in the 
past, they are no longer located in his claims file, and it 
is not possible to determine when this happened.  It appears 
that VARO has attempted to reassociate the appellant's 
service medical records with the claims file, but it is 
unclear what attempts have been made and what the responses 
to those attempts have been.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In view of the 
need for a psychiatric examination by a Board of 2 
psychiatrists after a review of the appellant's claims folder 
with opinions expressed regarding the questions posed about 
the etiology and date of onset of any acquired psychiatric 
disorder, the Board finds that additional efforts by VARO to 
reassociate the appellant's service medical records and to 
obtain another psychiatric evaluation must be made.

Accordingly, in view of the requirements set forth in 
Stegall, and in order to ensure due process of law and afford 
the appellant every equitable consideration, the case is 
again remanded for the following actions:

1.  VARO should contact the National 
Personnel Records Center in an effort to 
obtain the appellant's service medical 
records.  VARO should also contact the 
appellant and request that he submit any 
copies of service medical records that he 
may have in his possession.  All attempts 
to obtain the records should be 
documented in the appellant's claims 
folder, and any information or documents 
received should be associated with the 
appellant's claims folder.  

2.  The appellant should then be examined 
by a Board of 2 VA psychiatrists who have 
not been involved in his treatment.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims file and a copy of this remand 
should be made available.  The examiners 
should then answer the following 
questions: (1) Does the veteran suffer 
from an acquired psychiatric disorder or 
disorders, and, if so, what are the 
diagnoses; (2) What is the relationship 
between any acquired psychiatric disorder 
present and the anxiety reported within a 
few months of the veteran's separation 
from service; and (3) What is the 
probable date of onset of an acquired 
psychiatric disorder?  The reasoning 
which forms the basis of these opinions 
should be set forth. 

3.  VARO should then readjudicate the 
issue on appeal with consideration of any 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  The appellant should be afforded 
an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

Pending completion of the foregoing, the Board intimates no 
opinion as to the outcome of this claim, and no further 
action is required of the appellant until he is further 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



